Name: Council Regulation (EEC) No 3186/83 of 4 November 1983 opening, allocating and providing for the administration of a Community tariff quota for frozen cod (Gadus morhua) fillets falling within subheading ex 03.01 B II b) 1 of the Common Customs Tariff (1984)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 311 /4 Official Journal of the European Communities 12. 11 . 83 COUNCIL REGULATION (EEC) No 3186/83 of 4 November 1983 opening, allocating and providing for the administration of a Community tariff quota for frozen cod (Gadus morhua) fillets falling within subheading ex 03.01 B II b) 1 of the Common Customs Tariff (1984) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Member States 1980 1981 1982 Benelux 0,52 2,40 1,57 Denmark 4,99 6,34 1,25 Germany 23,18 20,64 27,79 Greece 0 0,36 1,22 France 15,30 2,60 9,43 Ireland 0 0 0 Italy 10,78 6,03 3,44 United Kingdom 45,50 61,63 55,30 Having regard to the Treaty establishing the European Economic Community, and in particular Article 1 1 3 thereof, Having regard to the proposal from the Commission , Whereas, in view of these factors and of market fore ­ casts for this product for 1984, the initial percentage shares in the quota volume can be expressed approxi ­ mately as follows : Whereas the Community has undertaken to open an annual Community tariff quota at 8 % duty for 10 000 tonnes of frozen cod (Gadus morhua) fillets falling within subheading ex 03.01 B II b) 1 of the Common Customs Tariff ; whereas the tariff quota concerned should be opened on 1 January 1984 and allocated between the Member States ; Benelux Denmark Germany Greece France Ireland Italy United Kingdom 0,42 8,55 30,80 0,09 17,11 0,09 0,17 42,77 Whereas, under Article 64 of the 1979 Act of Acces ­ sion, Greece is required to apply in full the Common Customs Tariff duty in respect of the product in ques ­ tion as from 1 January 1981 ; whereas, therefore, as from that date, it is necesary to cover, in favour of the tariff quotas in question, the requirements of that Member State during the quota period ; Whereas, to take account of future import trends forthe products in question in the various Member States, the quota should be divided into two instalments, the first being allocated among Member States and the second held as a reserve to cover subsequently the requirements of Member States which have exhausted their initial share ; whereas, to give importers in each Member State some degree of certainty, the first instal ­ ment of the Community quota should be fixed at a relatively high level , in this case approximately 58 % of the full quota ; Whereas equal and continuous access to the quota should be ensured for all Community importers and the rate of levy for the tariff quota should be applied consistently to all imports until the quota is used up ; whereas, in the light of the principles outlined above, a Community tariff arrangement based on an allocation between the Member States would seem to preserve the Community nature of the quota ; whereas, to represent as closely as possible the actual development of the market in the said goods, the allocation should follow proportionately the requirements of the Member States calculated both from statistics of imports from third countries during a representative reference period and according to the economic outlook for the tariff year in question ; Whereas Member States may exhaust their initial shares for the products in question at different rates ; whereas, to avoid disruption of supplies on this account, it should be provided that any Member State which has almost used up its initiaf share should draw an additional share from the reserve ; whereas this must be done by each Member State as and when each of its additional shares is almost entirely used up, and repeated as many times as the reserve allows ; whereas the initial and additional shares must be available for use until the end of the quota period ; whereas this method of administration calls for close cooperation between Member States and the Commis ­ Whereas, during the last three years for which complete statistics are available, the corresponding imports into each of the Member States represented the following percentages of total imports of the product in question : 12. 11 . 83 Official Journal of the European Communities No L 311 /5 sion, which latter must in particular be able to observe the extent to which the quota amount is used and inform Member States thereof ; Whereas if, at a specified date in the quota period, a considerable balance remains in one or other Member State it is essential that that Member State pay a large amount of it back into the reserve, in order to avoid a part of the Community quota remaining unused in one Member State when it could be used in others ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, all transactions concerning the administration of the shares allocated to that economic union may be carried out by any one of its members, minus any portion returned to the reserve pursuant to Article 5, it shall forthwith, by notifying the Commis ­ sion, draw a second share, to the extent that the reserve so permits, equal to 10 % of its initial share rounded up, should the occasion arise, to the nearest unit above. 2. If a Member State, after exhausting its initial share, has used 90 % or more of the second share drawn by it, that Member State shall forthwith, in the manner and to the extent provided in paragraph 1 , draw a third share, equal to 5 % of its initial share rounded up, should the occasion arise, to the nearest unit above. 3 . If a Member State, after exhausting its second share, has used 90 % or more of the third share drawn by it, that Member State shall, under the same condi ­ tions, draw a fourth share equal to the third. This process shall continue until the reserve has been exhausted. 4. By way of derogation from paragraphs 1 , 2 and 3, a Member State may draw shares lower than those specified in those paragraphs if there are grounds for believing that those specified may not be used in full . Any Member State applying this paragraph shall inform the Commission of its grounds for so doing. Article 4 Additional shares drawn pursuant to Article 3 shall be valid until 31 December 1984. Article 5 Member States shall, not later than 1 October 1984, return to the reserve the unused portion of their initial share which, on 15 September 1984, is in excess of 20 % of the initial volume. They may return a greater portion if there are grounds for believing that it may not be used in full . Member States shall, not later than 1 October 1984, notify the Commission of the total quantities of the product in question imported up to and including 15 September 1984 and charged against the Community quotas and of any portion of their initial shares returned to the reserve. Article 6 The Commission shall keep an account of the shares opened by the Member States pursuant to Articles 2 and 3 and shall , as soon as the information reaches it, inform each State of the extent to which the reserve has been used up. It shall , not later than 5 October 1984, inform the Member State of the amount still in reserve following any return of shares pursuant to Article 5 . HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 January to 31 December 1984, a Community tariff quota of 10 000 tonnes shall be opened within the Community, for frozen cod (Gadus morhua) fillets falling within subheading ex 03.01 B II b) 1 of the Common Customs Tariff. 2. The Common Customs Tariff duty shall be suspended at the level of 8 % within this tariff quota. Article 2 1 . The Community tariff quota referred to in Article 1 shall be divided into two instalments. 2. A first instalment of 5 845 tonnes shall be allo ­ cated among the Member States ; the shares, which subject to Article 5 shall be valid from 1 January to 31 December 1 984, shall be as follows : (tonnes) Benelux 15 Denmark 500 Germany 1 800 Greece 5 France 1 000 Ireland 5 Italy 10 United Kingdom 2 500 3 . The second instalment of 4 155 tonnes shall constitute the reserve . Article 3 1 . If a Member State has used 90 % or more of its initial share as fixed in Article 2 (2), or of that share No L 311 /6 Official Journal of the European Communities 12. 11 . 83 It shall ensure that when an amount exhausting the reserve is drawn the amount so drawn does not exceed the balance available, and to this end shall notify the amount of that balance to the Member State making the last drawing. the products are entered with the customs authorities for free circulation . 4. The extent to which a Member State has used up its share shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 8 At the request of the Commission, the Member States shall inform it of imports actually charged against their shares. Article 9 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 10 The Regulation shall enter into force on 1 January 1984. Article 7 1 . Member States shall take all appropriate measures to ensure that additional shares drawn pursuant to Article 3 are opened in such a way that importations may be charged without interruption against their accumulated shares of the Community quota. 2 . Member States shall ensure that importers of the products in question have free access to the shares allocated to them. 3 . Member States shall charge imports of the products in question against their shares as and when This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 November 1983 . For the Council The President C. VAITSOS